Order, Supreme Court, New York County (Marilyn Shafer, J.), entered on or about March 9, 2001, which denied plaintiff’s motion to amend the complaint so as to increase the demand for damages, and for a transfer of the action from Civil Court to Supreme Court, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about May 11, 2001, which denied plaintiff’s motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
The motion court correctly held that plaintiff failed to present any credible evidence that his damages exceed the monetary jurisdiction of Civil Court. Concur — Williams, P.J., Buckley, Sullivan and Lerner, JJ.